DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on June 14, 2022 after final rejection of January 21, 2022 and advisory action of April 27, 2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on June 14, 2022 has been entered.  The Office action on currently pending claims 1-3, 5-14, and 16-25 follows.

Claim Objections

Claims 1-2 are objected to because of the following informalities:  
Claim 1 Lns.9-10 and Claim 2 Lns.9-10: each instance of the clause “wherein a lead-out port for leading out terminal portions of a pair of the fuse elements is formed” should be amended to recite “wherein a lead-out port for leading out --a pair of-- terminal portions [of a pair] of the fuse [elements]--element-- is formed” for grammatical reasons (i.e., make it clear that the “pair” is in reference to the terminal portions) and so that claim nomenclature is consistent (i.e., there is only a “fuse element”, not “fuse elements”).
The Office requests Applicant’s cooperation in reviewing the claims and correcting any other remaining informalities present in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-12, and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 20120133478) in view of Wang (US 20140133059) and in further view of Yen (US 20100207716).
Regarding claim 1, Chiu discloses (Figs.1-5):
A fuse device comprising: a fuse element (2); and a case (the base member 3 and cover member 1 define the case) for housing (See Fig.3) the fuse element (2), wherein the case is composed of a base member (3) and a cover member (1), wherein the fuse element (2) is mounted on a surface of the base member (3) (Fig.4: the fuse element is mounted on the upper surface of the base member 3), wherein the cover member (1) covers (See Fig.4) the fuse element (2), wherein the fuse element (2) is housed in contact (See Fig.4) with the base member (3) and the cover member (1), wherein a lead-out port (See Figure Below) for leading out terminal portions of a pair (201 and 202- See Figure Below) of the fuse element (2) is formed outside the case formed by joining the base member (3) and the cover member (1) (Pair of Terminal Portions formed Outside of the Case by joining Base Member and Cover Member: See Fig.4), wherein the base member (3) is provided with a first groove (30) in the surface on which the fuse element (2) is mounted (Fig.4: the first groove 30 is formed in the upper surface of the base member 3 where the fuse element 2 is mounted), wherein the cover member (1) is provided with a second groove (10) formed opposite (See Fig.4) to the first groove (30) of the base member (3).

    PNG
    media_image1.png
    621
    886
    media_image1.png
    Greyscale

However, Chiu does not disclose:
Wherein the case includes a resin portion having a surface to be melted by heat accompanying blowout of the fuse element on at least a part of an inner wall surface facing an inside for housing the fuse element, and wherein the resin portion is formed of a nylon-based or fluorine-based resin material.
Wang however teaches (Fig.5):
Wherein the case (10 and 14) includes a resin portion (13d) having a surface (Fig.5: the surface facing the fuse element 12) to be melted by heat accompanying blowout of the fuse element (12) ([0060] and [0065]: "The melting temperature of the flux is lower than a melting temperature of the metal structure 12"- the materials of the resin portion 13d described in [0065] are identical to the materials of resin portion described in [0060], and will thus have a surface that melts as a result of the fuse element 12 blowing) on at least a part of an inner wall surface (140) facing an inside (See Fig.5) for housing the fuse element (12).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Wang to modify the device of Chiu such that the case has a resin portion that is provided on at least an inner wall surface of the case and faces an inside of the case so that the resin portion is melted by heat accompanying blowout of the fuse element, as claimed, in order to further ensure that electric conduction paths are not formed when the fuse breaks during an overcurrent condition as taught by Wang ([0065]), and thus further improve the arc-prevention capabilities of Chiu (i.e., in the event that arc is formed in the device of Chiu, the resin portion taught by Wang can act as a secondary barrier that will eliminate the arc quickly, and thus giving the device of Chiu two forms of defense against arc).
However, neither Chiu nor Wang teaches:
Wherein the resin portion is formed of a nylon-based or fluorine-based resin material.
Yen however teaches (Fig.3):
Wherein the resin portion (211) is formed of a nylon-based or fluorine-based resin material ([0020]: layer 211 is an arc resistant material that can be made out of nylon 6T or nylon 9T, and thus formed of a nylon-based material).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Yen to further modify the device of modified Chiu such that the resin portion is formed of a nylon-based material, as claimed, in order to further improve the resin portion’s ability to withstand and suppress the formation of electrical arc due to the material of the resin portion as taught by Yen ([0020]-[0021]).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 2, Chiu discloses (Figs.1-5):
A fuse device comprising: a fuse element (2); and a case (the base member 3 and cover member 1 define the case) for housing (See Fig.3) the fuse element (2), wherein the case is composed of a base member (3) and a cover member (1), wherein the fuse element (2) is mounted on a surface of the base member (3) (Fig.4: the fuse element is mounted on the upper surface of the base member 3), wherein the cover member (1) covers the fuse element (2), wherein the fuse element (2) is housed in contact (See Fig.4) with the base member (3) and the cover member (1), wherein a lead-out port (See Figure of Claim 1) for leading out terminal portions (201 and 202- See Figure of Claim 1) of a pair of the fuse element (2) is formed outside the case formed by joining the base member (3) and the cover member (1) (Pair of Terminal Portions formed Outside of the Case by joining Base Member and Cover Member: See Fig.4), wherein the base member (30) is provided with a first groove (30) in the surface on which the fuse element (2) is mounted (Fig.4: the first groove 30 is formed in the upper surface of the base member 3 where the fuse element 2 is mounted), wherein the cover member (1) is provided with a second groove (10) formed opposite (See Fig.4) to the first groove (30) of the base member (3).
However, Chiu does not disclose:
Wherein the case includes a resin portion for capturing melted and scattered material of the fuse element on at least a part of an inner wall surface facing an inside for housing the fuse element, and wherein the resin portion is formed of a nylon-based or fluorine-based resin material.
Wang however teaches (Fig.5):
Wherein the case (10 and 14) includes a resin portion (13d) for capturing melted and scattered material ([0065]: "a portion of the melted metal structure 12 may scatter to the outer cover 14") of the fuse element (12) on at least a part of an inner wall surface (140) facing an inside (See Fig.5) for housing the fuse element (12).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Wang to modify the device of Chiu such that the case has a resin portion that is provided on at least an inner wall surface of the case and faces an inside of the case so that the resin portion captures melted and scattered material of the fuse element, as claimed, in order to further ensure that electric conduction paths are not formed when the fuse breaks during an overcurrent condition as taught by Wang ([0065]), and thus further improve the arc-prevention capabilities of Chiu (i.e., in the event that arc is formed in the device of Chiu, the resin portion taught by Wang can act as a secondary barrier that will eliminate the arc quickly, and thus giving the device of Chiu two forms of defense against arc).
However, the above combination would still fail to teach:
Wherein the resin portion is formed of a nylon-based or fluorine-based resin material.
Yen however teaches (Fig.3):
Wherein the resin portion (211) is formed of a nylon-based or fluorine-based resin material ([0020]: layer 211 is an arc resistant material that can be made out of nylon 6T or nylon 9T, and thus formed of a nylon-based material).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Yen to further modify the device of modified Chiu such that the resin portion is formed of a nylon-based material, as claimed, in order to further improve the resin portion’s ability to withstand and suppress the formation of electrical arc due to the material of the resin portion as taught by Yen ([0020]-[0021]).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 3, Wang further teaches:
Wherein the melted and scattered material ([0065]) captured by the resin portion (13d) is discontinuous ([0065]: the fuse element 12 is designed to melt and scatter, and since the molted fuse element 12 scatters, it will be discontinuous as well).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Wang to further modify the device of modified Chiu such that the melted and scattered material is discontinuous in order to extinguish the arc within a shorter time in the event that the fuse element produces an electric arc, as taught by Wang ([0065]- “a portion of the melted metal structure 12 may scatter to the outer cover 14 and then adhere to the outer cover, so as to extinguish the arc within the shorter time resulting in inducing less conductive objects and increase the breaking capacity of the protective device”).
Regarding claims 6-9 and 17-20, Yen further teaches:
(Claims 6 and 17) Wherein the resin portion (211) is made of a material having a tracking resistance of 250 V or more ([0020]: layer 211 is an arc resistant material that can be made out of nylon 6T or nylon 9T, which is described in paragraph [0038] of Applicant's specification as being a material that will have the properties as claimed).
(Claims 7 and 18) Wherein the resin portion (211) is made of a material having a tracking resistance of 600 V or more ([0020]: layer 211 is an arc resistant material that can be made out of nylon 6T or nylon 9T, which is described in paragraph [0038] of Applicant's specification as being a material that will have the properties as claimed).
(Claims 8 and 19) Wherein the resin portion (211) is made of a material having a melting point of 400°C or less ([0020]: layer 211 is an arc resistant material that can be made out of nylon 6T or nylon 9T, which is described in paragraph [0038] of Applicant's specification as being a material that will have the properties as claimed).
(Claims 9 and 20) Wherein the resin portion (211) is made of a material having a thermal conductivity of 1 W/m * K or less ([0020]: layer 211 is an arc resistant material that can be made out of nylon 6T or nylon 9T, which is described in paragraph [0038] of Applicant's specification as being a material that will have the properties as claimed).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Yen to further modify the device of modified Chiu such that the resin portion is made out of nylon 6T or nylon 9T such that the resin portion has a desired tracking resistance, as respectively claimed in claims 6-7 and 17-18, a desired melting point, as respectively claimed in claims 8 and 19, or a desired thermal conductivity, as respectively claimed in claims 9 and 20, in order to achieve the improved arc-resisting capabilities as discussed in claims 1 and 2 above.
Furthermore, modifying the resin portion of modified Chiu such that it is made out of a desired material with desired properties, including as claimed in claims 6-9 and 17-20, would have been an obvious modification that one of ordinary skill in the pertinent arts would do in order to achieve the improved arc-resisting capabilities as discussed in claims 1 and 2 above, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416 (CCPA 1960). 
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claims 10 and 21, Chiu further discloses:
Wherein the case supports two positions (200-See Figure Below) spaced apart in a current flowing direction (See Figure Below) of the fuse element (2) to support a section (21) of the fuse element (2) defined between the two positions in a bridge-like manner (See Fig.4).

    PNG
    media_image2.png
    564
    855
    media_image2.png
    Greyscale

Regarding claims 11 and 22, Wang further teaches:
Wherein the resin portion (13d) is formed in the case (10 and 14) so as to interrupt the section (See Figure Below) defined between the two positions (See Figure Below) of the inner wall (140) in a direction orthogonal (See Figure of Claims 10 and 21) to the current flowing direction (See Figure of Claims 10 and 21) of the fuse element (12).

    PNG
    media_image3.png
    550
    875
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Wang to further modify the device of modified Chiu such that the resin portion is formed to interrupt the section defined between the two positions of the inner wall in a direction orthogonal to the current flowing direction of the fuse element, as claimed, in order to achieve the improved arc-prevention/dissipating capabilities as discussed in claims 1 and 2 above.
Regarding claims 12 and 23, Wang further teaches:
Wherein the resin portion (13d) is formed on an entire surface (See Fig.5) of the inner wall surface (140).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Wang to further modify the device of modified Chiu such that the resin portion is formed on an entire surface of the inner wall surface, as respectively claimed in claims 12 and 23, in order to achieve the improved arc-prevention/dissipating capabilities as discussed in claims 1 and 2 above.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 20120133478) in view of Wang (US 20140133059) and in further view of Yen (US 20100207716), or alternatively over Chiu, in view of Wang, in further view of Yen, and in further view of Yoneda (JP 2016062649) (of record, cited in the IDS including Original Copy and Translation).
Regarding claims 5 and 16, Chiu further discloses:
Wherein the case (the base member 3 and cover member 1 define the case) is formed of a ceramic material (Figs.1-4: the case needs to be made out of a ceramic/insulating material so that current can properly flow from one end of the fuse element 2 to the other end of the fuse element 2).
Alternatively, Yoneda discloses (2B):
Wherein the case (10 and 19 define the case) is formed of a ceramic material ([0023], [0046], and [0050]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Yoneda to further modify the device of modified Chiu such that the case is formed of a ceramic material, as respectively claimed in claims 5 and 16, in order to provide a simple means of insulating the case from the fuse element to ensure that all of the current passes through the fuse element, and thus ensure that the fuse is properly and accurately melted at the overcurrent condition.
See next page→
Furthermore, modifying the material of the case such that it is made out of a desired material, including as respectively claimed in claims 5 and 16, would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to achieve the above benefit described above, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

Alternatively, claims 1-2, 13-14, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda (US 20150084734) in view of Wang (US 20140133059) and in further view of Yen (US 20100207716).
Regarding claim 1, Yoneda discloses (Figs.14A-B):
A fuse device comprising: a fuse element (13 and 93); and a case (See Figure Below) for housing the fuse element (13 and 93), wherein the case is composed of a base member (11) and a cover member (See Figure Below), wherein the fuse element (13 and 93) is mounted on a surface (upper surface of 11) of the base member (11), wherein the cover member covers (See Fig.14B) the fuse element (13 and 93), wherein the fuse element (13 and 93) is housed in contact with (See Fig.14B) the base member (11) and the cover member, wherein a lead-out port (See Figure Below) for leading out a pair of terminal portions (93) of the fuse element (13 and 93) is formed outside (See Fig.14B) the case formed by joining the base member (11) and the cover member, wherein the base member (11) is provided with a first groove (See Figure Below) in the surface (upper surface of 11) on which the fuse element (13 and 93) is mounted, wherein the cover member is provided with a second groove (See Figure Below) formed opposite to the first groove of the base member (11).

    PNG
    media_image4.png
    520
    885
    media_image4.png
    Greyscale

However, Yoneda does not disclose:
Wherein the case includes a resin portion having a surface to be melted by heat accompanying blowout of the fuse element on at least a part of an inner wall surface facing an inside for housing the fuse element, and wherein the resin portion is formed of a nylon-based or fluorine-based resin material.
Wang however teaches (Fig.5):
See next page→
Wherein the case (10 and 14) includes a resin portion (13d) having a surface (Fig.5: the surface facing the fuse element 12) to be melted by heat accompanying blowout of the fuse element (12) ([0060] and [0065]: "The melting temperature of the flux is lower than a melting temperature of the metal structure 12"- the materials of the resin portion 13d described in [0065] are identical to the materials of resin portion described in [0060], and will thus have a surface that melts as a result of the fuse element 12 blowing) on at least a part of an inner wall surface (140) facing an inside (See Fig.5) for housing the fuse element (12).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Wang to modify the device of Yoneda such that the case has a resin portion that is provided on at least an inner wall surface of the case and faces an inside of the case so that the resin portion is melted by heat accompanying blowout of the fuse element, as claimed, in order to further ensure that electric conduction paths are not formed when the fuse breaks during an overcurrent condition as taught by Wang ([0065]), and thus further improve the arc-prevention capabilities of Chiu (i.e., in the event that arc is formed in the device of Yoneda, the resin portion taught by Wang can act as a secondary barrier that will eliminate the arc quickly, and thus giving the device of Yoneda two forms of defense against electric arc).
However, neither Yoneda nor Wang teaches:
Wherein the resin portion is formed of a nylon-based or fluorine-based resin material.
Yen however teaches (Fig.3):
Wherein the resin portion (211) is formed of a nylon-based or fluorine-based resin material ([0020]: layer 211 is an arc resistant material that can be made out of nylon 6T or nylon 9T, and thus formed of a nylon-based material).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Yen to further modify the device of modified Yoneda such that the resin portion is formed of a nylon-based material, as claimed, in order to further improve the resin portion’s ability to withstand and suppress the formation of electrical arc due to the material of the resin portion as taught by Yen ([0020]-[0021]).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 2, Yoneda discloses (Figs.14A-B):
A fuse device comprising: a fuse element (13 and 93); and a case (See Figure of Claim 1) for housing the fuse element (13 and 93), wherein the case is composed of a base member (11) and a cover member (See Figure of Claim 1), wherein the fuse element (13 and 93) is mounted on a surface (upper surface of 11) of the base member (11), wherein the cover member covers the fuse element (13 and 93), wherein the fuse element (13 and 93) is housed in contact with (See Fig.14B) the base member (11) and the cover member, wherein a lead-out port (See Figure of Claim 1) for leading out a pair of terminal portions (93) of the fuse element (13 and 93) is formed outside (See Fig.14B) the case formed by joining the base member (11) and the cover member, wherein the base member (11) is provided with a first groove (See Figure of Claim 1) in the surface (upper surface of 11) on which the fuse element (13 and 93) is mounted, wherein the cover member is provided with a second groove (See Figure of Claim 1) formed opposite to the first groove of the base member (11).
However, Yoneda does not disclose:
Wherein the case includes a resin portion for capturing melted and scattered material of the fuse element on at least a part of an inner wall surface facing an inside for housing the fuse element, and wherein the resin portion is formed of a nylon-based or fluorine-based resin material.
Wang however teaches (Fig.5):
Wherein the case (10 and 14) includes a resin portion (13d) for capturing melted and scattered material ([0065]: "a portion of the melted metal structure 12 may scatter to the outer cover 14") of the fuse element (12) on at least a part of an inner wall surface (140) facing an inside (See Fig.5) for housing the fuse element (12).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Wang to modify the device of Yoneda such that the case has a resin portion that is provided on at least an inner wall surface of the case and faces an inside of the case so that the resin portion captures melted and scattered material, as claimed, in order to further ensure that electric conduction paths are not formed when the fuse breaks during an overcurrent condition as taught by Wang ([0065]), and thus further improve the arc-prevention capabilities of Yoneda (i.e., in the event that arc is formed in the device of Yoneda, the resin portion taught by Wang can act as a secondary barrier that will eliminate the arc quickly, and thus giving the device of Yoneda two forms of defense against electrical arc).
See next page→
However, the above combination would still fail to teach:
Wherein the resin portion is formed of a nylon-based or fluorine-based resin material.
Yen however teaches (Fig.3):
Wherein the resin portion (211) is formed of a nylon-based or fluorine-based resin material ([0020]: layer 211 is an arc resistant material that can be made out of nylon 6T or nylon 9T, and thus formed of a nylon-based material).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Yen to further modify the device of modified Yoneda such that the resin portion is formed of a nylon-based material, as claimed, in order to further improve the resin portion’s ability to withstand and suppress the formation of electrical arc due to the material of the resin portion as taught by Yen ([0020]-[0021]).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claims 13 and 24, Yoneda further discloses:
Wherein the fuse element (13 and 93) is a laminate having an inner layer (13b) of a low melting point metal layer ([0120]) and an outer layer (14a) of a high melting point metal layer ([0120]).
Regarding claims 14 and 25, Yoneda further discloses:
See next page→
A heat-generating element (14), wherein the fuse element (13 and 93) is blown by heat generated by energizing the heat-generating element (14) (Heat from Heat-Generating Element to blow Fuse Element: [0074]).

Response to Arguments

Applicant's arguments filed on June 14, 2022 have been fully considered, but notes that Applicant's arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims (See rejection above).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 4608548: a fuse with a case that has a lead-out ports for a pair of terminal portions, and the case having a first and second groove.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN S SUL/Primary Examiner, Art Unit 2835